Citation Nr: 0015701	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  96-03 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the left shoulder, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1974 to 
May 1978.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran presented testimony from that 
RO at a video conference hearing held before the undersigned, 
seated in Washington, DC, in July 1998.  This case was 
remanded by the Board in October 1998 for further 
development; it was returned to the Board in August 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue decided herein has been obtained. 

2.  The veteran is right handed.

3.  The residuals of the veteran's gunshot wound of the left 
shoulder are manifested primarily by moderate damage to 
Muscle Groups II and IV, with left shoulder pain and some 
weakness, but with no more than moderate loss of left 
shoulder motion.


CONCLUSION OF LAW

The criteria for a 20 percent rating for residuals of a 
gunshot wound of the left shoulder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.55, 4.56, 4.71a, Diagnostic Codes 5201, 5203; 
4.73, Diagnostic Codes 5302, 5304 (1997).  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard the Board notes that the veteran, in May 1999, 
reported that he is in receipt of monetary benefits from the 
Social Security Administration (SSA).  However, as there is 
no indication that the veteran's receipt of SSA benefits is 
based on disability, and as neither the veteran nor his 
representative has requested that VA obtain records from SSA 
or suggested that such records are germane to the instant 
appeal, the Board concludes that a remand of the case for the 
purpose of securing records from SSA is not warranted.

The Board also notes that the veteran has met on several 
occasions with VA vocational rehabilitation counselors, the 
general notes for which are on file.  The Board notes that 
neither the veteran nor his representative has suggested that 
additional vocational rehabilitation records are available, 
that any additional notes would be germane to the instant 
claim, or requested that VA obtain any additional vocational 
rehabilitation notes.  Accordingly, the Board will proceed 
with the adjudication of the instant claim.

During the pendency of the veteran's appeal, VA's Schedule 
for Rating Disabilities was amended.  By regulatory 
amendment, effective July 3, 1997, changes were made to the 
schedular criteria for evaluating muscle injuries, as set 
forth in 38 C.F.R. §§ 4.55, 4.56, 4.69, 4.73 (1996).  See 62 
Fed. Reg. 30235-30240 (1997).  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the previous regulations in its 
rating decision of October 1995.  The November 1995 Statement 
of the Case and May 1997 Supplemental Statement of the Case 
also referred to the regulations then in effect.  
Supplemental statements of the case in April 1998 and May 
1999 considered the veteran's claim under the new schedular 
criteria.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected residuals of a gunshot wound of the 
left shoulder.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability, except as described below.  

Factual Background

Briefly, as was noted in the Introduction, the veteran's 
service ended in May 1978.  In February 1980, service 
connection for residuals of a gunshot wound of the left 
shoulder was granted and the disability was evaluated as 
noncompensably disabling.  In October 1995, the evaluation 
assigned the veteran's disability was increased to 10 percent 
disabling; this evaluation has remained in effect since that 
time.  In November 1998, a separate 10 percent evaluation was 
granted for the scars associated with the gunshot wound of 
the left shoulder; that rating is not a subject of the 
instant appeal.

Service medical records disclose that the veteran was 
hospitalized from February 5, 1978, to February 8, 1978, for 
a gunshot wound to his left shoulder caused by a ricocheting 
.22 caliber bullet.  At hospital discharge, the veteran's 
prognosis was good and his estimated loss of time from duty 
as a result of the injury was two weeks.  The remaining 
service medical records are negative for any further 
reference to the veteran's gunshot wound other than a 
notation less than 2 weeks after the incident that the 
veteran's wound was clean on redressing.
 
Of record is the report of a VA examination dated in May 
1979, which records the veteran's history of a gunshot wound 
to his left shoulder involving penetration of the skin over 
the scapula and perforation.  The veteran complained of 
continued pain and soreness associated with the wound and 
indicated that his shoulder was sometimes stiff.  Physical 
examination disclosed the presence of two posterior 
superficial scars.  The veteran displayed no limitation of 
left shoulder motion, and no atrophy was identified on 
examination.  X-ray studies of the left shoulder were 
negative for any abnormalities.  The veteran was diagnosed 
with gunshot wound scars of the left shoulder due to 
perforating wound, with muscle damage. 

On file are VA treatment records for 1991 to November 1998 
which record the veteran's assertion that he had arthritis of 
his left shoulder, but which are otherwise negative for any 
complaints or findings with respect to the residuals of his 
gunshot wound to the left shoulder.

Of record is the report of a June 1995 VA examination, which 
records the veteran's complaint of left shoulder pain.  
Physical examination showed the presence of an entry wound in 
the posterior ancillary fold and an exit wound above the left 
supra scapula area.  There was no evidence of swelling or 
deformity.  Range of left shoulder motion testing disclosed 
flexion to 160 degrees, abduction to 110 degrees, adduction 
to 45 degrees, internal rotation to 70 degrees and external 
rotation to 90 degrees.  Range of motion testing elicited no 
pain associated with the left shoulder joint.  No gross 
neurological deficits were identified.  X-ray studies of the 
left shoulder were normal and the veteran was diagnosed with 
residuals of a gunshot wound of the left shoulder, with 
limitation of motion.

The veteran was afforded a VA examination in February 1998, 
at which time, based on review of the claims file and history 
supplied by the veteran, the examiner noted that the veteran 
received a through and through gunshot wound to his left 
shoulder in service, without any evidence of bone, artery, 
nerve, muscle or tendon damage.  His wound was debrided and 
cleaned.  He denied any post-service history of surgical 
intervention for his shoulder disability.  His current 
complaints included left shoulder pain, soreness and 
tenderness.  He also reported experiencing flare-ups with 
weather changes and with heavy use of the shoulder; he 
indicated that his flare-ups caused a little more pain and 
more stiffness and functional difficulty.  The veteran 
reported experiencing trouble with heavy pushing and pulling 
activity and with overhead type work on account of his left 
shoulder disability.  However, he reported that he could 
accomplish normal daily activities.  He did not wear a 
shoulder brace.  Physical examination disclosed the presence 
of round entry and exit wounds, both posteriorly around the 
scapula.  The wounds were described as superficial to all of 
the muscle groups, with no evidence of redness, fixation, 
ulceration, induration or muscle hernia.  There was no 
evidence of any muscle involvement or damage, or of any bone, 
artery or nerve damage.  No evidence of muscle atrophy was 
identified.  Range of motion testing disclosed active 
abduction and flexion to 160 degrees, and internal and 
external rotation to 90 degrees; the veteran exhibited pain 
on motion.  Passive range of motion was full, with pain on 
the extremes of motion.  The veteran exhibited excellent 
strength in the muscles around the shoulder, without any 
evidence of weakness.  X-ray studies of the left shoulder 
were negative for any significant bone, joint or soft tissue 
abnormality.  The veteran was diagnosed with residual gunshot 
wound of the left shoulder.

At the veteran's July 1998 hearing, he testified that he was 
right handed.  He indicated that if he used his left arm for 
pushing, pulling or carrying, he experienced left shoulder 
pain, which could cause numbness of his arm.  However, he 
acknowledged that his physicians had not related any left arm 
numbness to the residuals of his gunshot wound.  He stated 
that his left shoulder was constantly painful, that he 
experienced pain when lifting his arm above his head, and 
that even household chores aggravated his shoulder.  He also 
indicated that the pain would vary in severity according to 
the weather.  The veteran reported left shoulder stiffness 
which occurred primarily in the mornings and he averred that 
he had been diagnosed with left shoulder arthritis.  He 
denied the presence of significant swelling, but he indicated 
that he used a heat pad on occasion.  He denied using any 
type of shoulder support.  He testified that before he ceased 
working in 1990, he had to pay others to load and unload his 
truck because of his shoulder.  However, he denied any missed 
work or problems with employers because of his left shoulder 
disability.

The veteran was afforded a VA examination in February 1999, 
at which time he reported that no infection occurred in 
service in association with his gunshot wound.  His current 
complaints included constant muscle pain, and he indicated 
that his activities were limited by this pain; he reported 
that lifting objects overhead caused pain.  He reported that 
he was able to perform all of his activities of daily living 
without limitation.  He reported experiencing flare-ups of 
his disability with overhead work, reaching activities, or 
with cold or wet weather.  He indicated that the flare-ups 
would last for a few days, and consisted mainly of increased 
pain; the flare-ups would resolve without any specific type 
of intervention.  He estimated that he experienced 50% more 
limitation with pain during flare-ups.  The veteran indicated 
that he was experiencing a flare-up at the examination.  The 
veteran informed the examiner that he had been told by a 
physician that X-ray studies had disclosed the presence of a 
fracture of his scapula.

The examiner noted that the muscles involved in the veteran's 
gunshot injury included the muscles surrounding the scapula, 
specifically the first spinatus, teres minor, and rhomboid.  
Physical examination disclosed the absence of any muscle 
atrophy involving the major muscle groups of the left 
shoulder; minimal atrophy at the exit wound site was 
identified.  No tissue loss was evident, and there was no 
evidence of tendon or nerve damage.  No bone deficits were 
noted, and the shoulder joint was unaffected.  Muscle 
strength of the left upper extremity was 5/5 on abduction and 
forward flexion; 4/5 on internal rotation; and 3+/5 on 
external rotation.  There was no evidence of muscle 
herniation.  On active range of left shoulder motion testing, 
the veteran exhibited abduction to 130 degrees, flexion to 
140 degrees, internal rotation to T7, and external rotation 
to 85 degrees.  On passive range of motion testing with 
resistance the veteran exhibited abduction to 150 degrees, 
flexion to 160 degrees, internal rotation to 90 degrees, and 
external rotation to 85 degrees.  The examiner essentially 
concluded that, despite complaints of pain and evidence of 
weakness with rotation, the veteran still retained function 
in all associated muscle groups on range of motion testing.  
He noted that there was no evidence of lessened endurance.  
X-ray studies of the left shoulder disclosed no evidence of 
fracture or dislocation.  The veteran was diagnosed with 
residuals of gunshot wound, with muscle weakness of the left 
upper extremity.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Prior to July 3, 1997, 38 C.F.R. § 4.56 provided that slight 
muscle disability is found where there has been a simple 
wound of the muscle without debridement, infection or effects 
of laceration.  Clinical examination would disclose the 
presence of a minimum scar, and slight, if any, evidence of 
fascial defect, atrophy, or impaired tonus.  No significant 
impairment of function and no retained metallic fragments 
would be present.  Moderate muscle disability is found where 
there has been through and through or deep penetrating wounds 
of relatively short track from a single bullet, small shell 
or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  Clinical examination would disclose entrance and 
(if present) exit scars that are linear or relatively small 
and so situated as to indicate relatively short track of 
missile through muscle tissue.  There must be signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  Moderately severe muscle 
disability is found where there has been through and through 
or deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
cicatrization.  Clinical examination would disclose entrance 
and (if present) exit scars that are relatively large and so 
situated as to indicate track of missile through important 
muscle groups.  There must be indications on palpation of 
moderate loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance of the muscle groups involved 
compared with the sound side must demonstrate positive 
evidence of marked or moderately severe loss.  With a severe 
muscle disability, there are extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance, with soft or flabby muscles in wound 
area.  Muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements show positive 
evidence of severe impairment of function.  38 C.F.R. § 4.56 
(1997).

On and after July 3, 1997, 38 C.F.R. § 4.56 provides that 
slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or infection.  
Clinical examination would disclose the absence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue 
would be present.  Moderate muscle disability is found where 
there has been a through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
There must be indications of some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Moderately severe muscle disability is found 
where there has been through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  There must be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
the sound side must demonstrate positive evidence of 
impairment.  With severe muscle disability, there is evidence 
of wide damage to muscle groups in the missile track.  There 
must be indications on palpation of loss of deep fascia or 
muscle substance, or soft, flabby muscles in the wound area.  
There must be severe impairment of function, that is, 
strength, endurance and coordination, of the involved muscle 
group.  In addition, X-ray evidence of minute multiple 
scattered foreign bodies, or visible evidence of atrophy, may 
indicate a severe muscle disability.  38 C.F.R. § 4.56 
(1999).

The February 1999 VA examiner identified the muscles involved 
in the veteran's gunshot wound of the left shoulder as the 
first spinatus, teres minor and rhomboid muscles, which are 
included in Muscle Groups II and IV.  Muscles in Muscle Group 
II control, inter alia, the downward rotation of the scapula.  
Under Diagnostic Code 5302, a noncompensable rating is 
warranted for slight disability of the Group II muscles, and 
a 20 percent rating is warranted for moderate and for 
moderately severe disability of the Group II muscles of the 
nondominant extremity.  A 30 percent evaluation is warranted 
for severe disability of the Group II muscles of the 
nondominant extremity.  38 C.F.R. § 4.73, Diagnostic Code 
5302.  The muscles in Muscle Group IV control the 
stabilization of the shoulder against injury in strong 
movements, holding the head of humerus in the socket.  The 
muscles also control abduction and outward and inward 
rotation of the arm.  A 10 percent evaluation is warranted 
for moderate disability of the Group IV muscles of the 
nondominant extremity, and a 20 percent evaluation is 
warranted for moderately severe and for severe disability of 
the Group IV muscles of the nondominant extremity.  38 C.F.R. 
§ 4.73, Diagnostic Code 5304.

The Board notes that, prior to July 3, 1997, 38 C.F.R. § 4.55 
provided that muscle injuries in the same anatomical region , 
such as the shoulder girdle and arm, will not be combined, 
but instead, the rating for the major group will be elevated 
from moderate to moderately severe, or from moderately severe 
to severe, according to the severity of the aggregate 
impairment of function of the extremity.  38 C.F.R. § 4.55(a) 
(1997).  On and after July 3, 1997, 38 C.F.R. § 4.55 provides 
that for compensable muscle group injuries which are in the 
same anatomical region but which do not act on the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(e) (1999) (emphasis added).

Alternatively, a 20 percent evaluation is warranted for 
limitation of motion of the nondominant arm at shoulder 
level, or midway between the side and shoulder level, and a 
30 percent evaluation is warranted for limitation of motion 
of the minor arm to 25 degrees from side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  A 20 percent evaluation is warranted 
for malunion of the humerus or for recurrent dislocation of 
the humerus at the scapulohumeral joint of the nondominant 
extremity.  A 40 percent evaluation is warranted for fibrous 
union of the humerus.  38 C.F.R. § 4.71a, Diagnostic Code 
5202 (1999).

A 10 percent evaluation is warranted for malunion of the 
scapula or nonunion of the scapula without loose movement.  A 
20 percent evaluation is warranted for nonunion of the 
scapula with loose movement or for dislocation of the 
scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).   
 
After assessing the foregoing evidence in light of the 
applicable criteria, the Board finds that the veteran's 
muscle group injuries are moderate in nature.  The evidence 
shows that the veteran is right-handed, that he sustained a 
through and through gunshot wound in service to his left 
shoulder requiring debridement and a short period of 
hospitalization, and that he sustained some amount of muscle 
damage as a result, as well as left shoulder weakness.  Those 
findings are consistent with moderate muscle group injury to 
a nondominant extremity.  However, the veteran was 
hospitalized less than one week for treatment of his gunshot 
wound, he acknowledged that he did not experience prolonged 
infection as a result of his wound, and service medical 
records are negative for any further treatment of his wound 
after two weeks.  Moreover, while perforation by the bullet 
clearly caused some muscle damage, VA examinations on file 
are consistently negative for any evidence of significant 
loss of deep fascia, muscle substance or normal firm 
resistance, or sloughing of soft parts or intermuscular 
scarring.  Indeed, despite the presence of left shoulder 
weakness on internal and external rotation, the strength of 
that shoulder remains substantially full, the veteran was 
able to complete all required tasks against resistance on 
examination, and there is no evidence of any muscle atrophy, 
tissue loss, or bone or nerve damage.

In light of the above, the Board concludes that the veteran's 
muscle group injuries are more accurately characterized as 
moderate in nature than moderately severe, under either the 
old or the new criteria for rating muscle injuries.  Because 
the veteran's gunshot wound of the left shoulder involves 
injury to two muscle groups in the same anatomical region, 
however, he is entitled to application of the provisions of 
38 C.F.R. § 4.55 in effect prior to July 3, 1997 (because 
they are clearly more favorable to his claim than the current 
provisions of that regulation), which provide that the two 
moderate muscle group injuries will be rated under the major 
group as a moderately severe injury.  Accordingly, the Board 
concludes that the veteran is entitled to a 20 percent rating 
under 38 C.F.R. § 4.73, Diagnostic Code 5302 for moderately 
severe muscle injury of a nondominant extremity. 

With respect to entitlement to a rating greater than 20 
percent, although the veteran has demonstrated some loss of 
left shoulder motion, the findings on range of motion testing 
on VA examination reflect the degree of limitation of motion 
due to pain and do not evidence more than moderate limitation 
of motion, as the veteran is able to abduct and flex his left 
shoulder to at least 110 degrees, and internally and 
externally rotate the shoulder to at least 70 degrees.  See 
38 C.F.R. § 4.71, Plate I.  The criteria for a rating greater 
than 20 percent for limitation of motion of the nondominant 
shoulder, which require limitation to 25 degrees from the 
side, are therefore clearly not met.  Indeed, the veteran 
exhibited substantially full range of left shoulder motion at 
his February 1999 examination, which was conducted, by the 
veteran's own report, during a flare-up of his disability.  
The examiner at that time also considered the left shoulder 
weakness demonstrated on examination, but concluded that the 
veteran still retained significant left shoulder function, 
without any impairment of endurance or effect on his 
activities of daily living; this conclusion is consistent 
with findings documented on his June 1995 and February 1998 
VA examinations.  The veteran's complaints concerning the 
loss of 50 percent more left shoulder motion with flare-ups 
have been considered, but when all of the evidence is 
considered, there simply is no reasonable support for a 
finding that the limitation of motion of the veteran's left 
shoulder more nearly approximates the criteria for a 30 
percent evaluation than the criteria for a 20 percent 
evaluation.

Although the veteran maintains that he has arthritis and X-
ray evidence of a fracture affecting his left shoulder, X-ray 
studies on file are consistently negative for any 
abnormalities.  In addition, although he contends that he 
experiences neurological symptoms associated with his left 
shoulder disability, none of the medical evidence on file 
suggests the presence of any neurological involvement, and 
the veteran in fact has admitted that his physicians have not 
identified any such involvement.  In addition, there is no 
evidence suggesting impairment of the humerus.

In sum, as the evidence demonstrates that the muscle group 
injuries resulting from the gunshot wound to the veteran's 
left shoulder in service are not, individually, more than 
moderate in nature, and as the veteran's left shoulder 
abduction and flexion are to at least 110 degrees, and in the 
absence of any evidence suggesting impairment of the humerus, 
the Board concludes that the veteran's left shoulder 
disability does not more nearly approximate the criteria for 
a rating greater than 20 percent.

Accordingly, a 20 percent evaluation is warranted for the 
residuals of a gunshot wound of the veteran's left shoulder.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.

The Board notes that the veteran has vociferously argued that 
the October 1995 rating decision appealed from in fact 
determined that his muscle group injuries were moderately 
severe.  Review of the referenced rating decision clearly 
shows, however, that the RO in fact determined that his 
muscle group injuries were moderate in nature only.  The 
language to which the veteran refers was clearly intended 
only as a description of what would constitute a moderately 
severe injury.

The Board lastly notes that this case does not present such 
an exceptional or unusual disability picture as to render 
impracticable the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).  Although the 
veteran contends that his disability, in the past, required 
him to hire workers to help him the performance of his job, 
he notably has adduced no evidence in support of this 
contention, and admits that his disability did not otherwise 
interfere with his employment.  The residuals of the gunshot 
wound of the left shoulder have not necessitated frequent 
periods of hospitalization, nor does the record document any 
other circumstances suggesting that the resulting average 
industrial impairment is in excess of that contemplated by 
the assigned evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 20 percent evaluation for 
residuals of a gunshot wound of the left shoulder is granted.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

